Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 27, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    In the Matter of the                                           No. 50462-6-II
    Personal Restraint of


    JOSHUA NEAL HENSLEY

                                                             UNPUBLISHED OPINION



          LEE, J. — Joshua Neal Hensley seeks relief from personal restraint resulting from his

2012 plea of guilty to indecent liberties without forcible compulsion.1 The trial court sentenced

him under RCW 9.94A.507(1)(b) to a minimum term of confinement of 108 months and a

maximum term of confinement of 120 months. He argues that because his crime did not involve

forcible compulsion and because he does not have a prior conviction that would make him a

persistent offender, the trial court erred in sentencing him to an indeterminate sentence under RCW

9.94.507(1)(b).

          The State concedes that under State v. Martell, 200 Wash. App. 293, 304, 402 P.3d 387

(2017), the trial court erred in sentencing Hensley to an indeterminate sentence under RCW


1
 Hensley filed a motion for relief from his judgment and sentence in the trial court under CrR 7.8.
That court transferred his motion to us to be considered as a personal restraint petition under CrR
7.8(c).
No. 50462-6-II


9.94A.507(1)(b). Because Hensley did not have a prior conviction that would make his conviction

for indecent liberties without forcible compulsion subject to sentencing under RCW

9.94A.507(1)(b), we accept the State’s concession, grant the petition, and remand for

resentencing.2

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                  LEE, J.
    We concur:



    JOHANSON, J.




    MAXA, A.C.J.




2
 Because the trial court lacked the jurisdiction to sentence Hensley under RCW 9.94A.507(1)(b),
RCW 10.73.100(5) exempts his petition from the one-year time bar contained in RCW
10.73.090(1).
                                                  2